--------------------------------------------------------------------------------

Exhibit 10.17

Coventry Health Care, Inc.
2003 Management Incentive Plan (MIP)

Plan Objective

The objective of Coventry Health Care’s (CHC) 2003 Management Incentive Plan
(MIP) is to reward employees for their contribution to the achievement of
company-wide, business unit, health plan, and team/individual goals.

Plan Year

The plan year will be consistent with CHC’s fiscal year, January 1 through
December 31, 2003.

Eligibility

The CEO of CHC will determine eligible employees prior to the beginning of the
plan year and throughout the year as warranted by promotions and/or performance.
Participants in CHC’s sales incentive plans are not eligible for the MIP.
Participants must be actively employed at the time incentive checks are
distributed to receive an incentive payment. MIP payouts may be prorated based
on hire date or the promotion date of each participant.

Timing of Incentive Payouts

Incentive payouts will be made as soon as possible after the close of the fiscal
year and after CHC’s year-end financial results are finalized (approximately,
February/March, 2004).

Target Incentive Opportunity

 

  Target Incentive % Executive Vice Presidents 75% Sr. Vice Presidents and
Coaches 50% to 70% Vice Presidents 30% Directors 15% to 25% Managers 10% to 15%

The CEO of Coventry Health Care will have discretion to increase the target
incentive opportunity for a selected number of key employees.

Performance Criteria

Criteria for incentive payouts includes the following three factors:

 * CHC Financial Results
 * Health Plan Financial Results
 * Team and Individual Achievements

Coventry Health Care Results

The performance of CHC will be based on the achievement of its Earnings Per
Share goal.

2003 Goal Earnings Per Share $2.70

Health Plan Results

The performance of each Health Plan will be based on the achievement of its Plan
Contribution and Revenue Growth goals as set forth in the 2003 Budget. The two
key goals are weighted as follows:

 * Plan Contribution 75%
 * Revenue Growth 25%

Incentive Pool Funding

Target incentive pools will be calculated separately for each Health Plan and
Corporate. The number of eligible employees, individual incentive targets and
each eligible employee’s base pay will determine each budgeted target incentive
pool.

Actual funding of incentive pools is based on the results achieved by each
Health Plan and the overall performance of Coventry Health Care, Inc.

Health Plan Incentive Pool

Each Health Plan’s incentive pool is funded based on the achievement of its Plan
Contribution and Revenue Growth goals. Each Health Plan’s pool will be modified
based on the achievement of CHC’s EPS goal. The following chart will be utilized
to calculate the final incentive pool for each Health Plan.

Level of Goal Achievement % of Target Pool Available for Payout(1) < = 85% 0% 86
to 99% Compensation & Benefits Committee Discretion 100% 100% 110% 110% 120%
120% 130% 130% 140% 140% 150% 150%

 1. Straight-line interpolation will be used to calculate the incentive pools
    when performance falls between two levels.

Once each Health Plan’s incentive pool is calculated, it will be modified by the
achievement of CHC’s Earnings Per Share goal. The following chart displays the
scale that will be used to modify each Health Plan’s incentive pool.

Level of Goal Achievement Health Plan Incentive Pool Modifier(2) < = 80% 0 85%
.50 90% .75 95% .90 100% 1 110% 1.05 120% 1.10 130% 1.20 140% 1.30

 2. Straight-line interpolation will be used to calculate the pool modifier when
    performance falls between two levels

Example Incentive Pool Calculation

Example 1: The Health Plan achieves 90% of its Plan Contribution goal, which
results in the target incentive pool being decreased to 50% (as determined in
the discretion of the Compensation and Benefits Committee) of the budgeted
target pool. CHC achieves 95% of its Earnings Per Share Goal, thus modifying the
Health Plan’s pool downward by .90. The final incentive pool equals 45% of the
budgeted target pool.

Example 2: The Health Plan achieves 120% of its Plan Contribution goal, which
results in the target incentive pool being increased to 120% of the budgeted
target pool. CHC achieves 130% of its Earnings Per Share Goal, thus modifying
the Health Plan#146;s pool upward by 1.2. The final incentive pool equals 144%
of the budgeted target pool.

Corporate Incentive Pool

The corporate incentive pool is funded based on the achievement of CHC’s EPS
goal.

Level of Target CHC Earnings Per Share Goal Achievement % of Target Pool
Available for Payout(1) < $2.49 0% $2.49 - $2.69 Compensation & Benefits
Committee Discretion $2.70 100% $2.97 115% $3.24 130% $3.51 150% $3.78 175%
$4.05 + 200%

 1. Straight-line interpolation will be used to calculate the incentive pools
    when performance falls between two levels

Individual Incentive Payout Calculation

Individual incentive awards will be determined by the following:

 1. Individual target incentive opportunity,
 2. Pool funding, and
 3. Achievement of pre-established financial goals and individual/team
    non-financial goals.

Individual incentive awards can vary between 0% and 200% of their incentive
target opportunity.

Form of Payment

Amounts < = $10,000 (Net) will be paid as follows: 100% paid in cash
Amounts > $10,000 (Net) will be paid as follows: First $10,000 (Net) paid in
cash. Remaining net award will be paid 50% in cash and 50% in CHC stock (valued
at the date of payout or such earlier date as the Compensation and Benefits
Committee may determine), or in such other proportions as the CEO may determine
to be appropriate.

Miscellaneous

Coventry Health Care reserves the right to amend or discontinue this plan at any
time and/or add, reduce or limit the number of participants at any time such
actions are deemed appropriate and in the best interest of CHC. This document
shall not be construed as a contract with the employee and is in no way intended
to limit the employment at will status of employees of Coventry Health Care,
Inc. or its Health Plans.